431 F.2d 1207
Martin B. CONNERS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 23621.
United States Court of Appeals, Ninth Circuit.
Sept. 25, 1970.

Thomas G. DeJonghe (argued), San Francisco, Cal., for petitioner-appellant.
Phillip Johnson (argued), Asst. U.S. Atty., Harry D. Steward, U.S. Atty., San Diego, Cal., Thomas C. Lynch, Atty. Gen., Los Angeles, Cal., for respondent-appellee.
Before MERRILL and HUFSTEDLER, Circuit Judges, and JAMESON, District Judge.1
PER CURIAM:


1
The District Court denied appellant relief under 28 U.S.C. 2255 for the reason that appellant 'has too long slept upon his rights.'  Section 2255, however, expressly provides that a motion for relief under that section may be made at any time.


2
'This later provision simply means that, as in habeas corpus, there is no statute of limitations, no res judicata, and that the doctrine of laches is inapplicable.'  Heflin v. United States, 358 U.S. 415, 420, 79 S. Ct. 451, 454, 3 L. Ed. 2d 407 (concurring opinion 1959); Haier v. United States, 334 F.2d 441 (10th Cir. 1964).


3
Reversed and remanded for further proceedings.



1
 Honorable William J. Jameson, United States District Judge for the District of Montana, sitting by designation